Name: 81/189/EEC: Council Decision of 26 March 1981 establishing detailed rules for the collection of information concerning the activities of carriers participating in cargo liner traffic between the Member States and the Far East
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-02

 Avis juridique important|31981D018981/189/EEC: Council Decision of 26 March 1981 establishing detailed rules for the collection of information concerning the activities of carriers participating in cargo liner traffic between the Member States and the Far East Official Journal L 088 , 02/04/1981 P. 0032 - 0033 Spanish special edition: Chapter 07 Volume 3 P. 0011 Portuguese special edition Chapter 07 Volume 3 P. 0011 ****( 1 ) OJ NO L 350 , 23 . 12 . 1980 , P . 44 . COUNCIL DECISION OF 26 MARCH 1981 ESTABLISHING DETAILED RULES FOR THE COLLECTION OF INFORMATION CONCERNING THE ACTIVITIES OF CARRIERS PARTICIPATING IN CARGO LINER TRAFFIC BETWEEN THE MEMBER STATES AND THE FAR EAST ( 81/189/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 84 ( 2 ) THEREOF , HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , WHEREAS ARTICLE 2 OF COUNCIL DECISION 80/1181/EEC OF 4 DECEMBER 1980 AMENDING AND SUPPLEMENTING DECISION 79/4/EEC ON THE COLLECTION OF INFORMATION CONCERNING THE ACTIVITIES OF CARRIERS PARTICIPATING IN CARGO LINER TRAFFIC IN CERTAIN AREAS OF OPERATION ( 1 ) PROVIDES FOR THE MEMBER STATES TO COLLECT INFORMATION CONCERNING TRANSPORT BETWEEN THE MEMBER STATES AND THE FAR EAST , AND STATES THAT DETAILED RULES FOR THE COLLECTION OF THIS INFORMATION SHALL BE ADOPTED BY THE COUNCIL NOT LATER THAN 31 MARCH 1981 , HAS ADOPTED THIS DECISION : ARTICLE 1 FROM 1 JULY 1981 TO 31 DECEMBER 1982 , EACH MEMBER STATE SHALL COLLECT THE INFORMATION SPECIFIED IN ANNEX I CONCERNING CARGO LINER TRAFFIC BETWEEN THAT STATE AND EACH OF THE COUNTRIES LISTED IN ANNEX II . THE INFORMATION FOR EACH HALF-YEAR SHALL BE FORWARDED TO THE COMMISSION AS SOON AS POSSIBLE AND IN ANY CASE NOT LATER THAN THREE MONTHS AFTER THE END OF THE PERIOD CONCERNED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 26 MARCH 1981 . FOR THE COUNCIL THE PRESIDENT D . S . TUIJNMAN **** ANNEX I INFORMATION TO BE COLLECTED 1 . LINER SERVICES OPERATED ( A ) NAME OF COMPANY AND SERVICE , AND FLAG OF THE VESSELS EMPLOYED ; ( B ) FAR EAST COUNTRIES SERVED ( SEE ANNEX II ); ( C ) CONFERENCE MEMBERSHIP . 2 . LINER CARGO CARRIED ( A ) FLAG ; ( B ) FAR EAST COUNTRY CONCERNED ; ( C ) TOTAL LINER CARGO CARRIED FROM COUNTRY OF LOADING , ORIGIN OR DESPATCH IN INCOMING TRAFFIC AND TO COUNTRY OF UNLOADING AND/OR DESTINATION IN OUTGOING TRAFFIC , IN WEIGHT TONNES ; ( D ) TOTAL NUMBER OF CONTAINERS ( IN TEUS ) AND/OR TOTAL WEIGHT OF GOODS CARRIED FROM COUNTRY OF LOADING , ORIGIN OR DESPATCH IN INCOMING TRAFFIC , AND TO COUNTRY OF UNLOADING AND/OR DESTINATION IN OUTGOING TRAFFIC . 3 . INFORMATION CONCERNING FREIGHT RATES MEMBER STATES SHALL USE THEIR BEST ENDEAVOURS TO PROVIDE INFORMATION ON FREIGHT RATES . 4 . SOURCES OF INFORMATION AND METHODOLOGY THE RETURNS SHALL DESCRIBE THE SOURCES OF THE INFORMATION COLLECTED AND THE METHODOLOGY USED . ANNEX II LIST OF COUNTRIES JAPAN TAIWAN HONG KONG MALAYSIA SINGAPORE REPUBLIC OF KOREA THE PHILIPPINES THAILAND